Opinion issued May 15, 2014




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-14-00016-CV
                           ———————————
    KYLE FLOWERS AND RICHARD ROGGE DBA V & D PIPE CO.,
                        Appellants
                                       V.
           ERIC A. TALLEY AND SUPERIOR TANKS, Appellees


                   On Appeal from the 239th District Court
                         Brazoria County, Texas
                        Trial Court Case No. 66717


                         MEMORANDUM OPINION

      On May 1, 2014, Appellants, Kyle Flowers and Richard Rogge, d/b/a V&D

Pipe Co., filed an unopposed motion to dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1). A certificate of conference was included indicating appellees were not

opposed. No opinion has issued.
      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.1(a), 43.2(f).

We dismiss all other pending motions as moot.

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Brown.




                                        2